Munder, J.
(dissenting). I concur in so much of the dissenting opinion of Mr. Justice Benjamin as holds that the majority is impermissibly extending the contract between the spouse and the insurance carrier and that any change in the statute must be made by the Legislature, not the courts.
Martuscello, Acting P. J. and Brennan, J., concur with Shapiro, J.; Benjamin, J., dissents and votes to modify the judgment as indicated in an opinion; Mundeb, J., dissents and votes to modify the judgment as indicated in an opinion.
Judgment of the Supreme Court, Nassau County, entered June 11, 1973, reversed, on the law, with costs to appellant against plaintiff, and case remanded to the Special Term, with the direction that that court make and enter a judgment in favor of appellant declaring that plaintiff is required to furnish a defense to appellant as the third-party defendant in the third-party action in question and to pay any judgment which may be entered against him in the third-party action within the monetary limits of his insurance policy.